FOURNET, Chief Justice.
The defendant, James Valentine Singleton, subsequent to his conviction for pandering in violation of R.S. 14:84 and sentence to serve one year in jail following denial of a motion for a new trial, appealed without perfecting any bills of exception; hence, there is nothing for us to review save and except such errors that appear patent on the face of the record,1 and finding none, the conviction and sentence are affirmed.

. State v. Robinson, 244 La. 199, 151 So.2d 371: State v. May, 239 La. 1069, 121 So.2d 82; State v. Richard, 230 La. 853, 89 So.2d 367; State v. Ware, 228 La. 713, 84 So.2d 56; State v. Perez, 228 . La. 796, 84 So.2d 195; State v. Honey.cutt, 218 La. 362, 49 So.2d 610; State v. Roy, 217 La. 1074, 47 So.2d 915; State v. Dartez, 222 La. 9, 62 So.2d 83 and numerous cases cited therein.